J-S92013-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

SHERRI ADELKOFF,                           :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
              Appellee                     :
                                           :
     v.                                    :
                                           :
STEVEN ADELKOFF,                           :
                                           :
              Appellant                    :    No. 711 WDA 2016

                   Appeal from the Decree April 25, 2016
              in the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 13-008242-016

BEFORE:    SHOGAN, MOULTON, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED: April 21, 2017

     I respectfully dissent.

     As this Court has explained,

            [a] trial court has broad discretion when fashioning an
     award of equitable distribution. Our standard of review when
     assessing the propriety of an order effectuating the equitable
     distribution of marital property is “whether the trial court abused
     its discretion by a misapplication of the law or failure to follow
     proper legal procedure.” We do not lightly find an abuse of
     discretion, which requires a showing of clear and convincing
     evidence. This Court will not find an “abuse of discretion” unless
     the law has been “overridden or misapplied or the judgment
     exercised” was “manifestly unreasonable, or the result of
     partiality, prejudice, bias, or ill will, as shown by the evidence in
     the certified record.” In determining the propriety of an equitable
     distribution award, courts must consider the distribution scheme
     as a whole. “[W]e measure the circumstances of the case
     against the objective of effectuating economic justice between
     the parties and achieving a just determination of their property
     rights




*Retired Senior Judge assigned to the Superior Court.
J-S92013-16


Childress v. Bogosian, 12 A.3d 448, 455 (Pa. Super. 2011) (citations

omitted).

      Here, the trial court found credible the testimony of Wife’s expert, Mr.

Brabender, who concluded that Husband’s interest in IEP could not be valued

at the time of the equitable distribution hearing. Trial Court Opinion,

7/7/2016, at 11.   Based on this testimony, the court determined that IEP

was a going concern and crafted an order requiring Husband to hold the IEP

interest in a constructive trust for the benefit of both parties. It was well

within the court’s discretion to defer distribution of Husband’s IEP interest

until such interest can be valued. Based on our standard of review, I believe

we must affirm.

      Additionally, I note that, while deferred disposition schemes are not

favored generally, in situations such as the one presented here, such

arrangements serve economic justice in the long run. I am unconvinced that

the Majority’s remand for a hearing at this juncture will result in a final

distribution order because there is no guarantee that the IEP interest can be

valued at this time.   If Mr. Brabender testifies that the interest cannot be

valued, and the learned trial judge agrees and Husband again appeals, do

we have a second do-over?      Experts are costly and attorneys are equally

expensive. The parties have had their bite at the apple. Remands could go

ad infinitum.



                                    -2-
J-S92013-16


      Accordingly, because I find that the trial court did not abuse its

discretion in crafting its equitable distribution order, I would affirm.




                                      -3-